This opinion is subject to administrative correction before final disposition.




                                 Before
                   HITESMAN, GASTON, and RUSSELL,
                        Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                         Austin N. FOWLER
                     Private (E-1), U.S. Marine Corps
                                Appellant

                              No. 201900133

                          Decided: 30 October 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Major Keato H. Harrell, USMC. Sentence adjudged 6
   March 2019 by a special court-martial convened at Marine Corps Base
   Camp Lejeune, North Carolina, consisting of a military judge sitting
   alone. Sentence in the Entry of Judgment: confinement for 6 months,
   and a bad-conduct discharge.
   For Appellant: Lieutenant Commander Derek C. Hampton, JAGC,
   USN.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
                  United States v. Fowler, No. 201900133


and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                     2